                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABDALLAH GENDIA,                                 :
                                                 :
                       Plaintiff,                :
                                                 :
         v.                                      : C.A. No. 2:20-cv-01104-WB
                                                 :
DREXEL UNIVERSITY,                               :
                                                 :
                       Defendant.                :

                                         STIPULATION

               WHEREAS, on or about February 25, 2020, Plaintiff Abdallah Gendia filed a

Complaint in the above-referenced matter, which was subsequently amended on July 10, 2020;

               WHEREAS, on or about July 24, 2020, Defendant Drexel University (“Drexel”),

filed a Motion to Dismiss Plaintiff’s Amended Complaint, which is currently pending before this

Court;

               WHEREAS, as part of this litigation (the “Litigation”), the parties entered into a

Stipulated Confidentiality Agreement and Protective Order (the “Confidentiality Agreement”),

which was approved by this Court on June 18, 2020;

               WHEREAS, pursuant to the Confidentiality Agreement, the parties acknowledged

that discovery in this case may involve confidential information, including mental health records,

as well as records related to former and current Drexel students who are not parties to this

litigation (the “Non-Party Students”), some of which qualifies as protected education records as

defined in the Family Educational Rights and Privacy Act of 1974, 20 U.S.C. § 1232g

(“FERPA”);

               WHEREAS, pursuant to the Confidentiality Agreement, on July 10, 2020, Drexel

provided notice to such Non-Party Students of the potential disclosure of his/her records via
discovery and provided that, if the student objects to production of the material, the student must

file an objection;

               WHEREAS, on July 13, 2020, Drexel received an objection from a Non-Party

Student, referred to herein as “Mary Roe,” via her attorney;

               WHEREAS, pursuant to the Confidentiality Agreement, counsel for Drexel sent a

copy of the objection to the Court and the Court held a conference asking the parties to meet and

confer regarding the objection and/or to find a vehicle to bring the objection to the Court for

resolution;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between counsel for the parties and for Mary Roe, and ORDERED that Drexel will produce

discovery in this matter and information it intends to use in discovery to Plaintiff’s counsel

without redacting Mary Roe’s true name. Plaintiff’s attorney agrees that he will not provide any

hard nor electronic copies of discovery with Mary Roe’s name to his client, Abdallah Gendia.

Plaintiff’s attorney may review such documents in person in his office with his client, Abdallah

Gendia, but the hard copy may not leave his office. Upon conclusion of this Litigation,

Plaintiff’s attorney will destroy any such documents.
AGREED TO BY:
     /s/ Christopher Markos           /s/ Michael E. Baughman
     Christopher Markos, Esquire      Michael E. Baughman, Esquire
     Williams Cedar                   baughmam@pepperlaw.com
     1515 Market Street               PEPPER HAMILTON LLP
     Suite 1300                       3000 Two Logan Square
     Philadelphia, PA 19102           Eighteenth and Arch Streets
     (215) 557-0099                   Philadelphia, PA 19103-2799
                                      Telephone: 215.981.4000
     Attorney for Plaintiff
                                      Attorneys for Defendant
     /s/ Jeffrey W. Ogren
     Jeffrey W. Ogren, Esquire
     Bochetto & Lentz, P.C.
     1524 Locust Street
     Philadelphia, PA 19102
     (215) 735-3900
     Cell (484) 467-5344

     Attorney for Third Party Mary
     Roe

It is so ORDERED:



Dated: August 27, 2020               WENDY BEETLESTONE, J.
                                     United States District Judge
